 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapital Bakers Division of Stroehmann BrothersCompany and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 463. Case 4-CA-1265531 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 March 1983 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin response to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that employee Davis engagedin strike misconduct, but that his misconduct wasnot so serious as to remove him from the protec-tion of the Act. Accordingly, the judge found thatthe Respondent's termination of Davis violatedSection 8(a)(1) and (3) of the Act. For the follow-ing reasons, we find that the Respondent lawfullyterminated Davis.On 20 December 1981 the Respondent's employ-ees began an economic strike. On the second nightof the strike, employee Davis and other individualswere picketing outside the gate to the Respondent'sfacility. Supervisor Coleman, driving a fast-foodtruck, approached the gate to leave the plant.Davis and another employee stood in front ofthe truck and forced Coleman to stop. Other pick-ets shouted at Coleman and hit the truck withboards, breaking the windshield and the driver'sside mirror. As Coleman inched the truck forward,Davis initially remained against the hood, thenjumped onto the running board on the driver's sideof the truck and banged on the window.On 28 December 1981 the Respondent dis-charged Davis and other employees who had en-gaged in acts of violence against company propertyor endangered the health and welfare of employ-ees.In Clear Pine Mouldings, 268 NLRB 1044 (1984),we redefined the test for determining whether anemployer's decision not to reinstate an employeewho engaged in strike misconduct was lawful. Weheld that misconduct which, under the circum-stances, reasonably tends to coerce or intimidateother individuals justifies an employer's refusal toreinstate the striker. We specifically noted, for ex-ample, that a striking employee has no right toblock access to an employer's premises or tocommit acts of violence against nonstriking em-ployees or private property.Applying the Clear Pine test to the present case,we find that Davis' acts exceeded the bounds ofpeaceful picketing and persuasion and were unpro-tected. Davis' acts of intimidation and violence-blocking a truck's exit from the Respondent's plant,jumping on the truck, and pounding on the truck'swindow-are each sufficient to warrant discharge,for each of these acts reasonably tended, under thecircumstances, to coerce or intimidate. According-ly, we conclude that the Respondent's discharge ofDavis did not violate the Act.ORDERThe complaint is dismissed.MEMBER DENNIS, concurring.Based on an examination of all the circumstancespresent in this case, I agree with my colleaguesthat the Respondent did not violate the Act whenit discharged employee Davis because of his strikemisconduct. Davis and another employee, picketingin front of the gate to the Respondent's facility,forced a truck driven by Supervisor Coleman leav-ing the facility to stop. While the truck wasstopped, other pickets shouted at the driver, hit thetruck with two-by-fours, shattered the windshield,broke the driver's side mirror, and bent the bracketinto the truck.' During this incident, another truckarrived at the facility and stopped near the gate,waiting for Coleman's truck to depart. Some pick-ets approached the waiting truck and began pound-ing on it with boards. An employee (who was laterdischarged) smashed the side view mirror andthreatened to drag the driver from the truck and"beat the shit out of' him.I would find that, by his voluntary conduct,Davis acted in concert with his fellow pickets.Only by ignoring reality could one conclude thathe did not play a role in the overall acts of vio-lence. Davis was not a passive bystander who justhappened to be in the area at the time, see NLRBv. Juniata Packing Co., 464 F.2d 153, 155 (3d Cir.1972), but a willing participant who aided in pro-viding the opportunity for fellow strikers to attackand damage Coleman's truck, as well as to attackWhen Coleman's truck began to move through the pickets, Davisjumped on the running board and started to pound the driver's window.As a result of his exertions and the movement of the truck, he fell andslightly injured himself271 NLRB No. 91578 STROEHMANN BROS. CO.and damage another truck awaiting Coleman's de-parture. See NLRB v. Fansteel Metallurgical Corp.,306 U.S. 240, 259-261 (1939); North Cambria FuelCo. v. NLRB, 645 F.2d 177, 182 (3d Cir. 1981),enfd. 247 NLRB 1408 (1980).In sum, I would find that Davis' active coopera-tion with fellow strikers who engaged in seriousstrike misconduct in the circumstances tends tocoerce or intimidate and, accordingly, I agree thatthe Respondent's discharge of Davis did not vio-late the Act. See the concurring opinion in ClearPine Mouldings, 268 NLRB 1044 (1984).DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Philadelphia, Pennsylvania, onSeptember 16 and 17, 1982. The proceeding is based on acharge filed on January 19, 1982, by the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 463 (the Union). TheGeneral Counsel's complaint alleges that Respondent,Capital Bakers (Division of Stroehmann Brothers Co.),violated Section 8(a)(1) and (3) of the Act by terminatingits employees James R. Davis, Roy J. Washel, and JamesJ. Waldron because they participated in a strike andwork stoppage.Briefs were filed by the General Counsel and Re-spondent. On a review of the entire record in this caseand from my observation of the witnesses and their de-meanor, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is engaged in the manufacture and distri-bution of bread products. It maintains facilities in Wil-liamsport and Bensalem, Pennsylvania, and annually pur-chases and receives goods and materials valued in excessof S50,000 directly from Points outside of Pennsylvania.It admits that at all times material herein it is and hasbeen an employer engaged in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONThe Union, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local No. 463, is now and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICEIn October 1980, the Union was certified as the bar-gaining representative for a unit of driver-salesmen, me-chanics, and packers at Capital Bakers' Bensalem facility.The Union began negotiations; however, no contract wasreached and a strike began on December 20, 1981.In anticipation of the strike, Respondent established aduty management team to control and document the ac-tivities of the strike and to take care of service of all cus-tomers. In addition, the Company contracted for theservices of Associated Securities Specialists, a guardagency, and its employees monitored picketline activity.The picketing began on December 20, at approximate-ly 9:30 p.m.' By midnight, approximately 40 people werepicketing in front of the gate by Respondent's facility.Fires had been lit in two oil drums on either side of thegate. The picketers fed the fire with scrap wood andskids which they found in the nearby Industrial Park,and they sometimes stopped walking and congregated bythe fires to warm themselves.Shortly before midnight, when a small pickup truckoccupied by a security guard Brenda Bohn attempted toleave through the gate, the pickets forced it to a stop,exchanged words with the driver, and inflicted somedamage on the vehicle including the tearing off of a CBantenna. The guard left and, when she later returned, shedescribed who had ripped off her CB antenna to man-agement personnel and went back outside, where shepointed out the person and was told it was Roy Washel.She subsequently saw Washel on several occasions andeach time identified him as the individual responsible fortearing the antenna off her truck.On the second night of the strike, after midnight onDecember 22, six or more people, including JamesDavis, reported for picket duty in accordance with aschedule prepared by Ed Henderson, the union businessagent. They picketed in a circle about 10 feet away fromthe gate and again set fires on either side of the gate.That night, sometime between midnight and I a.m., a 45-foot tractor-trailer from Respondent's Harrisburg facilityapproached. The driver, Thomas Billet, a member of an-other union, swung around and stopped approximately50 feet from the gate in a position to back through. Atthe same time, one of Respondent's supervisors, MatthewColeman, attempted to leave in a 22-foot-long fast foodtruck as two security guards opened the gate. As Cole-man drove out the gate at a slow rate of speed, JamesDavis and another unidentified picketer stood in frontwhile other pickets were on either side. As Colemaninched out of the gate, his truck came into contact withDavis. At this point Coleman came to a stop for a fewminutes, half out of the gate. He noted that Davis hadhis hands on the truck's front and was sliding backwards.Other pickets shouted at Coleman and hit the truck.Coleman heard breaking glass. Davis then climbed ontothe running board of the truck adjacent to the driver'sTestimony regarding the occurrences on the picket line were madeby four of the striking employees (including the three alleged discrimina-tees), a supervisor, a nonstriking driver from another one of Respondent'splants, and two security guards. No two recollections, including those ofthe two guards who at times were standing side by side, are totally orsignificantly similar to those of any other witness. Under these circum-stances, the facts are being set forth as a synthesis of the credited parts oftheir testimony based on the demeanor of the witnesses and appropriateconsideration of the logical consistency and inherent probability of thefacts found. To the extent that evidence not mentioned herein mightappear to contradict my factfindings, that evidence has not been disre-garded but has been rejected as noncredible, lacking in probative worth,surplusage, or irrelevant. See R A S Transport, 255 NLRB 346 (1981)579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDside by putting his left hand on the mirror adjacent tothe driver's side of the vehicle and pulling himself up.Davis attempted to yell at Coleman about being hit andbanged on the window to get Coleman's attention. Cole-man started to drive off and Davis, grabbing onto thedriver's side mirror with one hand, held on until he felloff and was slightly injured as the truck picked up speedand the driver's door swung open at a point adjacent toBillet's tractor-trailer. Meanwhile, other pickets werebanging on both trucks with boards.Roy Washel and James Waldron were both presentduring the above-described incident which also includedacts of rock and bottle throwing. Washel was specificallyseen hitting Coleman's truck with a 2-by-4 board on thehood of the passenger's side. Billet subsequently identi-fied Washel, who is a large man, as the person whosmashed his rearview mirror with a board and thenthreatened to drag him out and beat him up.Because of the violent acts on the second night ofpicketing, Respondent sought and obtained an injunctionwhich went into effect on December 23. Following issu-ance of the injunction, the picketline calmed down. OnDecember 28, 1981, however, in separate incidents threeof Respondent's trucks were damaged away from thepicketline as company supervisors were making deliv-eries in downtown Philadelphia. The incidents occurredwithin blocks and minutes of each other and all involvedsimilar kinds of damage.On the morning of December 28 as Supervisor Cole-man was on his way to make a delivery, he saw a carresembling that of striker Roy Washel (Coleman hadridden in Washel's car before). After pulling over to thecurb at his delivery location, Coleman observed that, infact, Washel was driving the car. A few minutes later, asColeman was in the forward part of his truck's cargocompartment preparing to make a delivery, he heard anoise at the back of the truck, turned, saw James Wal-dron pull down the overhead door, and heard the doorlatch being locked. He was unable to get out until hewas released by an unidentified cab driver who had seenthe incident. In the meantime, he heard a noise comingfrom the truck's cab. After his release from the back ofthe truck, Coleman noticed that a stack of rolls he hadalready placed by the side of the truck had been knockedover. He then went to the front of the truck to investi-gate and found that his paperwork had been taken, wireshad been pulled down from under the dashboard, andthe truck's choke cable had been ripped out. Later, as heattempted to drive the truck, a fire started.Near the same time and in the same vicinity, Supervi-sor Robert Henderson was making a delivery when alarge young man, later identified as Washel, pushed overhis bread rolls and took a swing at Henderson and thenpushed him over the baskets of rolls. Henderson also ob-served a second man across the street from where hewas making his delivery. The second individual was lateridentified as Waldron and was seen joining Washel asthey walked away.2Henderson then examined his truckI Henderson was from another one of Respondent's plants and did notknow either Washel or Waldron before the incident, but describedand found that its radiator had been punctured and thatrolls had been dumped on the ground.A third company truck was also vandalized at approxi-mately the same time, again approximately three blocksfrom where Coleman was locked in the back of histruck. The driver, Supervisor Frank Diccicco, returnedto his truck after making a delivery to find that three offour stacks of product had been pulled off the van of thetruck and strewn on the ground, that his paperwork wasmissing, and that his radiator had been punctured. Dic-cicco, however, did not see anyone.In accordance with procedures established by Re-spondent at the beginning of the strike, the events werereported to the Company and to the police. After beingadvised of what had occurred, Terrence Maurer, Re-spondent's vice president and senior manager, decidedthat all employees who had been identified as having en-gaged in acts of violence against company property orwho had endangered the health and welfare of employ-ees should be terminated. On the afternoon of December28, 1981, he directed that letters be sent terminatingDavis, Waldron, and Washel.Davis had been a truckdriver for Respondent for 2years. He picketed only on the first and second nights ofthe strike. On December 28, 1981, he was sent a letterinforming him that he was terminated for picket line mis-conduct because of the incident involving Coleman'struck on December 22. Davis' recollection of the eventwas that after the truck touched him as Coleman was at-tempting to leave, he climbed on to ask why Colemanhit him but that Coleman took off before he did anythingmore than call Coleman's first name. He also claimedthat he did not hit the windshield or window and testi-fied that he did not threaten or intend to threaten Cole-man.Washel and Waldron had also worked as drivers forRespondent for several years. Both were notified byletter of December 28, 1981, that they were terminatedbecause of their misconduct during the strike. Respond-ent's reasons were based on their conduct on December28 in Philadelphia, as well as on the picket line. Washelpicketed Respondent's facility during the strike everyday from December 20 until December 31, with the ex-ception of Christmas Eve. Washel was assigned picketduty from 12 midnight to 4 a.m.Washel denied that he threw any object at the truckon the first night of the strike, that he hit any truck witha 2-by-4 board on December 22, nor that he broke amirror on any truck; however, his testimony is not cred-ited as being an accurate recollection of the incidents.With respect to the alleged Center City incident, Washeldenied that he was even in Center City, Philadelphia, atthe time of the alleged Henderson incident claiming thatafter picket duty, from 12 midnight to 4 a.m., he wenthome at 4:30 a.m. and was in bed sleeping until 6:30 a.m.,at which time his wife testified that she left to go towork. He also testified that prior to picketing on Decem-ber 28 he was at home Where he drank between a caseWashel to Coleman on the day in question and subsequently identifiedboth Washel and Waldron.580 STROEHMANN BROS. CO.and a case-and-a-half of beer. As noted above, I creditthe testimony of other witnesses to the effect thatWashel was seen in downtown Philadelphia between5:30 a.m. and 6 a.m. on December 28.3Waldron also denies that he was in downtown Phila-delphia in the early morning hours of December 28 andin support thereof relies on a picket schedule that showshim as picket captain for the period between 4 and 8a.m. I note, however, that Waldron displayed an evasivedemeanor while responding to questions and, as notedabove, I credit the testimony of witnesses who identifiedWaldron as being seen at the locations where misconductoccurred in downtown Philadelphia (as noted by the Re-spondent, none of the five persons who were listed asbeing on picket duty at the critical time were called toverify Waldron's assertions).IV. DISCUSSIONThe record shows here that the Union was engaged inan economic strike when certain alleged acts of miscon-duct occurred both on and off the picket line. Threestriking employees were specifically identified as havingparticipated in the alleged acts and were terminated.Under normal circumstances, striking employeescannot discriminatorily be terminated or denied reinstate-ment because of their participation in picketing, which isa protected concerted activity. However, under certaincircumstances, an employer can be justified in discharg-ing or failing to reinstate an employee if it shows anhonest belief that the employee has participated in strikemisconduct. If an employer establishes such a defense,the General Counsel must then come forward with evi-dence that the employee did not engage in the conductasserted or that such conduct was protected. The burdenthen shifts back to the employer to rebut such evidence.General Telephone Co. of Michigan, 251 NLRB 737(1980). A striking employee who engages in serious mis-conduct, including misconduct in the nature of blockingplant entrances, may lose the Act's proteciton and sub-ject himself to discharge. See Leon Ferenback. Inc., 212NLRB 896 (1974). However, as noted in Coronet Casu-als, 207 NLRB 304 (1973):... it is true that not every impropriety committedin the course of a strike deprives an employee ofthe protective mantle of the Act. Thus, absent vio-lence, the Board and the courts have held that apicket is not disqualified from reinstatemet despiteparticipation in various incidents of misconductwhich include using obscene language, making abu-sive threats against nonstrikers, engaging in minorscuffles and disorderly arguments, momentarilyblocking cars by mass picketing, and engaging inother minor incidents of misconduct. [Citationsomitted.]a Although there also was some conflicting testimony regarding Wa-shel's wearing of a colored cap and his ownership of only a gray cap, itwas possible for him to be wearing someone else's cap and his testimonyis insufficient to disqualify the credibility of the identifications made byseveral of Respondent's witnesses.A. The Discharges of Washel and WaldronThe Respondent has shown that it had an honest beliefthat both Roy Washel and James Waldron engaged in se-rious and repeated strike misconduct at the time the deci-sion was made that they would be terminated. The prin-cipal incidents of misconduct appear to have been thosethat occurred in downtown Philadelphia on the morningof December 28, 1981; however, Respondent's justifica-tion was reinforced by the identification of Washel as theperson who had ripped off the CB antenna of SecurityGuard Bohn on the first night of the strike. Also on De-cember 22, the second night of the strike, Washel wasidentified as the person who smashed truckdriver Billet'srearview mirror and who threatened to beat him up.Washel also was identified as the one who was seen hit-ting the hood of Coleman's truck with a 2-by-4 board.Returning to the incidents of December 28, Washelwas specifically identified as the one who swung at Su-pervisor Henderson and pushed him over some basketsof rolls as Waldron was walking nearby. Moments laterit was discovered that water was running from Hender-son's punctured truck radiator. Within a few blocks anda few minutes of the Henderson incident Coleman sawWashel following Respondent's truck and then saw Wal-dron imprison him in the back of the truck as Colemanprepared to make a delivery. When a cab driver releasedhim moments later, Coleman discovered his rolls hadbeen knocked over and wires ripped from his dashboard.Although the General Counsel has attempted to showthat Washel and Waldron were incorrectly identified asbeing the ones who engaged in the incidents of miscon-duct, I do not find their testimony believable. To thecontrary, the description of the incidents otherwise setforth above are found to be credible and conclusivelyshows that serious misconduct occurred which is proper-ly attributable to both Washel and Waldron. See K & KTransportation, 262 NLRB 1481 (1982).I further find that their acts of misconduct, which in-cluded physical violence, imprisonment, and sabotage ata location removed from the picket line, are not shownto be impulsive, unpremeditated behavior or acts of aninsignificant nature that otherwise might be qualified asprotected.Under these circumstances, I find that the GeneralCounsel has failed to overcome the Respondent's show-ing of an honest belief in the serious misconduct of strik-ers Washel and Waldron by proving that they did notengage in the misconduct or that it otherwise was a pro-tected activity. Accordingly, it cannot be found that Re-spondent's termination of strikers Roy Washel and JamesWaldron was a violation of Section 8(a)(1) and (3) of theAct, and it is recommended that the charges in this re-spect be dismissed.B. The Discharge of DavisRespondent learned that James Davis was injuredwhen he fell off a moving truck leaving the yard at atime when several violent acts occurred. The basic mis-conduct attributed to Davis was his jumping on the run-ning board of the truck and pounding on its windshield.One security guard attributed some breaking of glass to581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis; however, his supervisor who was standingnearby, did not. Moreover, the truckdriver, SupervisorColeman, indicated that the glass breakage occurredbefore Davis climbed on the running board and he didnot claim that Davis was responsible for the damage tohis vehicle. Accordingly, I cannot find that the Respond-ent had a good-faith belief that Davis was responsible forany serious picket line misconduct when he was termi-nated on December 28, 1981. I find that Davis was sin-gled out for discharge with Washel and Waldron merelybecause he had been specifically identified through thenotoriety of his injury when he fell from the truck andbecause Respondent was aggravated as a result of themisconduct which occurred in Philadelphia on the morn-ing of December 28.The record is clear that Davis did not engage in anyother incidents of misconduct. Davis is not linked to anyspecific damage to the truck; he is not shown to havedone anything else that would show any general procliv-ity to engage in misconduct; and the mere beating on awindshield, standing alone, is not so serious as to removehim from the protection of the Act. See Chevron U.S.A.,255 NLRB 1380 (1981). Further, his conduct after beinghit or pushed by the truck attempting to leave is not in-consistent with a spontaneous, impulsive reaction and, in-asmuch as it did not escalate into a further violent action,it cannot be regarded as serious or outrageous conductthat would invalidate the employee's protection underthe Act. See Coronet Casuals, supra.Accordingly, I find that in regard to the discharge ofJames Davis, the General Counsel has met its overallburden of proof and has persuasively shown that Re-spondent's termination of Davis violated Section 8(a)(1)and (3) of the Act as alleged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging James R. Davis on December 28,1981, Respondent engaged in an unfair labor practice inviolation of Section 8(a)(1) and (3) of the Act.4. Except as found herein, Respondent has not en-gaged in any other unfair labor practices as alleged inthe complaint.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent, having discriminatorily dischargedone employee, James R. Davis, I find it necessary toorder it to offer Davis reinstatement with compensationfor loss of pay and other benefits, in accordance with F.W. Woolworth, 90 NLRB 289 (1950), plus interest ascomputed in Florida Steel Corp., 231 NLRB 651 (1977).See generally Isis Plumbing Co., 138 NLRB 716 (1962).Inasmuch as the Respondent has not engaged in suchmisconduct as to demonstrate a general disregard for thefundamental rights of employees, I find it unnecessary torecommend issuance of a broad order.[Recommended Order omitted from publication.]582